MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                              FILED
regarded as precedent or cited before any                     May 23 2017, 6:01 am
court except for the purpose of establishing
                                                                   CLERK
the defense of res judicata, collateral                        Indiana Supreme Court
                                                                  Court of Appeals
estoppel, or the law of the case.                                   and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
SA.H.                                                    Curtis T. Hill, Jr.
Frederick A. Turner                                      Attorney General of Indiana
Bloomington, Indiana
                                                         Robert J. Henke
                                                         David E. Corey
ATTORNEY FOR APPELLANT
                                                         Deputy Attorneys General
R.H.
                                                         Indianapolis, Indiana
Cara Schaefer Wieneke
Wieneke Law Office, LLC
Brooklyn, Indiana




                                          IN THE
    COURT OF APPEALS OF INDIANA

In the Termination of the Parent-                        May 23, 2017
Child Relationship of:                                   Court of Appeals Case No.
                                                         60A05-1608-JT-1842
S.H. & L.H., (Children),                                 Appeal from the Owen Circuit
                                                         Court
         and,                                            The Honorable Kelsey B. Hanlon,
                                                         Judge
Sa.H. (Mother), and R.H.                                 The Honorable David Holt, Senior
(Father),                                                Judge
                                                         Trial Court Cause No.
Appellants-Respondents,                                  60C02-1603-JT-64
                                                         60C02-1603-JT-65



Court of Appeals of Indiana | Memorandum Decision 60A05-1608-JT-1842| May 23, 2017     Page 1 of 18
                v.

      Indiana Department of Child
      Services,
      Appellee-Petitioner.




      Barnes, Judge.


                                             Case Summary
[1]   R.H. (“Father”) and Sa.H. (“Mother”) appeal the termination of their parental

      rights to their children S.H. and L.H. We affirm.


                                                     Issue
[2]   Although they filed separate Appellants’ briefs, Father and Mother both argue

      that the evidence is insufficient to support the termination of their parental

      rights.


                                                     Facts
[3]   Father and Mother are married and are the parents of S.H., who was born in

      June 2009, and L.H., who was born in April 2008. At some point Father and

      Mother separated, and Father moved to South Carolina. The children visited

      Father during the summer of 2014, and upon their return to Indiana, Mother

      believed that Father had sexually abused S.H. In November 2014, Mother was

      arrested for battery after she had a physical altercation with maternal
      Court of Appeals of Indiana | Memorandum Decision 60A05-1608-JT-1842| May 23, 2017   Page 2 of 18
      grandmother. Mother was intoxicated at the time and was physically

      disciplining L.H. “in an excessive manner,” and maternal grandmother

      intervened. Tr. p. 14. Mother told Department of Child Services (“DCS”)

      workers that she had substance abuse and mental health issues, including

      “hearing voices and multiple personality disorder,” that she was fearful of L.H.,

      that she had consumed alcohol and then drove to the grocery store with L.H.,

      that Father had physically and sexually abused her, that Father was physically

      abusive to the children, and that she believed Father had sexually abused S.H.

      Id. at 12. Father denied physically abusing the children and sexually abusing

      S.H. Although DCS was concerned because S.H. had disclosed the alleged

      abuse to several family members, DCS was unable to substantiate the sexual

      abuse due to S.H.’s lack of verbal skills.


[4]   DCS filed petitions alleging that S.H. and L.H. were children in need of

      services (“CHINS”), and the children were initially placed with their maternal

      grandmother. In February 2015, after a fact-finding hearing, the trial court

      found the children to be CHINS and made the following findings:


              1.     Respondent Mother engaged in a physical altercation [sic]
              family members in the children’s presence, and was arrested for
              battery.


              2.     Respondent Mother is currently incarcerated and unable to
              care for the children.


              3.     Respondent Mother has untreated mental health concerns
              that impair her ability to appropriately supervise and care for the
              children.
      Court of Appeals of Indiana | Memorandum Decision 60A05-1608-JT-1842| May 23, 2017   Page 3 of 18
              4.     Respondent Mother has untreated substance issues that
              impair her ability to appropriately supervise and care for the
              children.


              5.     Respondent Father has been physically violent with [L.H.]
              and there is some evidence of sexual impropriety between
              Respondent Father and [S.H.]. [S.H.’s] speech difficulties have
              made the allegations of sexual abuse difficult to investigate and
              raise additional concerns about her safety in any setting.


      Respondent’s Ex. A. The trial court ordered Father and Mother to participate

      in a psychological evaluation, supervised visitation, a parenting assessment, and

      ordered Mother to participate in a substance abuse assessment and to complete

      random drug screens.


[5]   Also in February 2015, Mother told DCS that she was moving to South

      Carolina to live with Father. DCS informed parents that reunification with the

      children was going to be difficult if they were not in Indiana to engage in

      visitations and services and that DCS was unable to pay for them to engage in

      services in South Carolina. Mother and Father said they would return once a

      month to visit the children and that they would do the services in South

      Carolina. However, the monthly visits did not occur.


[6]   Father and Mother participated in a psychological assessment at Centerstone.

      During his assessment, Father was “guarded and didn’t give a lot of

      information,” and the therapist was unable to make a diagnosis or referral. Tr.

      p. 25. Mother has a “significant trauma history” in both her childhood and as

      an adult that affects her functioning. Id. at 95. She has been diagnosed with

      Court of Appeals of Indiana | Memorandum Decision 60A05-1608-JT-1842| May 23, 2017   Page 4 of 18
      alcoholism, borderline personality disorder, PTSD, and sexual masochism.

      Mother was referred to intensive outpatient addictions counseling for her

      alcoholism and methamphetamine use and mental health therapy for sexual

      abuse. Mother participated in some counseling in South Carolina and started

      participating in an IOP substance abuse program, but she did not complete the

      program. Although Father completed the Centerstone assessment and a few

      supervised visitations, he has refused to participate in any other services

      because “he does not feel he needs to participate because he has not done

      anything wrong.” Id. at 116.


[7]   During supervised telephone visitations, the children became anxious and

      agitated and would sometimes run out of the room. The children would also

      bury their heads in the couch during the calls and complain that they did not

      want to talk. Father participated in only one of the calls. During one call,

      Mother’s speech was very slurred. After the calls, L.H. would have outbursts at

      home, and S.H. would be withdrawn.


[8]   Mother’s relationship with Father is marked by physical and verbal abuse. In

      April 2016, Mother and Father again separated. At the time of the termination

      hearing, Mother was living with friends in Illinois. The Illinois home, however,

      was very unstable, volatile, and unsuitable for children. During May and June

      2016, Mother had three crisis episodes that required the intervention of her

      therapist. During one of the episodes, Mother relapsed and drank a fifth of

      vodka in an hour and was having suicidal thoughts. Her therapist called the

      police, and Mother was taken to the hospital. Although Mother has engaged in

      Court of Appeals of Indiana | Memorandum Decision 60A05-1608-JT-1842| May 23, 2017   Page 5 of 18
       services, she has made little progress in obtaining stable housing, obtaining

       employment, improving her mental health, or ending her substance abuse.


[9]    In March 2016, DCS filed petitions to terminate Father’s and Mother’s parental

       rights. After a hearing in June 2016, the trial court terminated Father’s and

       Mother’s parental rights. Father and Mother now appeal.


                                                   Analysis
[10]   Father and Mother challenge the termination of their parental rights to S.H.

       and L.H. The Fourteenth Amendment to the United States Constitution

       protects the traditional right of parents to establish a home and raise their

       children. In re I.A., 934 N.E.2d 1127, 1132 (Ind. 2010). “A parent’s interest in

       the care, custody, and control of his or her children is ‘perhaps the oldest of the

       fundamental liberty interests.’” Id. (quoting Troxel v. Granville, 530 U.S. 57, 65,

       120 S. Ct. 2054 (2000)). “Indeed the parent-child relationship is ‘one of the

       most valued relationships in our culture.’” Id. (quoting Neal v. DeKalb County

       Div. of Family & Children, 796 N.E.2d 280, 285 (Ind. 2003)). We recognize, of

       course, that parental interests are not absolute and must be subordinated to the

       child’s interests when determining the proper disposition of a petition to

       terminate parental rights. Id. Thus, “‘[p]arental rights may be terminated when

       the parents are unable or unwilling to meet their parental responsibilities.’” Id.

       (quoting In re D.D., 804 N.E.2d 258, 265 (Ind. Ct. App. 2004), trans. denied).


[11]   When reviewing the termination of parental rights, we do not reweigh the

       evidence or judge witness credibility. Id. We consider only the evidence and

       Court of Appeals of Indiana | Memorandum Decision 60A05-1608-JT-1842| May 23, 2017   Page 6 of 18
       reasonable inferences that are most favorable to the judgment. Id. We must

       also give “due regard” to the trial court’s unique opportunity to judge the

       credibility of the witnesses. Id. (quoting Ind. Trial Rule 52(A)). Here, the trial

       court entered findings of fact and conclusions thereon in granting DCS’s

       petition to terminate Father’s and Mother’s parental rights. When reviewing

       findings of fact and conclusions thereon entered in a case involving a

       termination of parental rights, we apply a two-tiered standard of review. First,

       we determine whether the evidence supports the findings, and second, we

       determine whether the findings support the judgment. Id. We will set aside the

       trial court’s judgment only if it is clearly erroneous. Id. A judgment is clearly

       erroneous if the findings do not support the trial court’s conclusions or the

       conclusions do not support the judgment. Id.


[12]   Indiana Code Section 31-35-2-8(a) provides that “if the court finds that the

       allegations in a petition described in [Indiana Code Section 31-35-2-4] are true,

       the court shall terminate the parent-child relationship.” Indiana Code Section

       31-35-2-4(b)(2) provides that a petition to terminate a parent-child relationship

       involving a child in need of services must allege, in part:

                       (B)       that one (1) of the following is true:


                                (i)     There is a reasonable probability that the
                                        conditions that resulted in the child’s removal
                                        or the reasons for placement outside the
                                        home of the parents will not be remedied.




       Court of Appeals of Indiana | Memorandum Decision 60A05-1608-JT-1842| May 23, 2017   Page 7 of 18
                                (ii)    There is a reasonable probability that the
                                        continuation of the parent-child relationship
                                        poses a threat to the well-being of the child.


                                (iii)   The child has, on two (2) separate occasions,
                                        been adjudicated a child in need of services;


                       (C)      that termination is in the best interests of the child;
                                and


                       (D)      that there is a satisfactory plan for the care and
                                treatment of the child.


       DCS must establish these allegations by clear and convincing evidence. Egly v.

       Blackford County Dep’t of Pub. Welfare, 592 N.E.2d 1232, 1234 (Ind. 1992).


                                             I. Factual Findings

[13]   Father argues that three of the trial court’s findings are not supported by the

       evidence. First, Father contends that the following finding is erroneous:

               Mother was released from incarceration on February 18, 2015.
               On February 24, 2015, both parents met with Meagan Berkebile-
               Guy, the DCS Family Case Manager assigned (“FCM”) and her
               supervisor, Ashley Collins, regarding the Pre-Dispositional
               Report of DCS and the proposed plan of DCS for the family. At
               that time, Mother and Father informed DCS that they intended
               to leave the State of Indiana where the children were placed, to
               reside in the State of South Carolina. At that time, the FCM
               advised the parents that this move would make it extremely
               difficult for the parents to complete necessary reunification
               services, and that, while the parents expressed their intent to
               engage in services in South Carolina, Indiana DCS could not pay


       Court of Appeals of Indiana | Memorandum Decision 60A05-1608-JT-1842| May 23, 2017   Page 8 of 18
               for such services. Mother and Father chose to reside in South
               Carolina despite this information.


       Father’s App. Vol. II p. 63. According to Father, this finding is erroneous

       because he was already living in South Carolina in February 2015. Although

       this finding does not mention that Father was already living in South Carolina,

       the evidence presented at the hearing shows that nothing in the finding is

       technically incorrect—both parents did go to South Carolina after the February

       2015 meeting, DCS did inform both parents that it would be difficult for them

       to participate in services while living in South Carolina, and the parents chose

       to live in South Carolina anyway.


[14]   Next, Father argues that the following finding is erroneous: “The children

       exhibited behaviors tending to reflect fear of their parents and reluctance to

       have contact with them.” Id. at 65. Father contends there was no evidence

       presented that the children were afraid of Father and Mother. During

       supervised telephone visitations, the children became anxious and agitated and

       would sometimes run out of the room. The children would also bury their

       heads in the couch during the calls and complain that they did not want to talk.

       The trial court could have reasonably inferred that the children were fearful of

       the parents.


[15]   Father also argues that the following finding is clearly erroneous:


               Father testified that he does not feel the need to engage in
               services since he has done nothing wrong. He did acknowledge
               attempting to enroll in an on-line parenting education course, but

       Court of Appeals of Indiana | Memorandum Decision 60A05-1608-JT-1842| May 23, 2017   Page 9 of 18
               was told that DCS would not consider that service as successful
               completion of the requirement, and felt that DCS should have
               researched South Carolina service providers to refer for him. He
               has done nothing to address the allegations of sexual misconduct
               with [S.H.] that were made, despite understanding that was an
               impediment to reunification.


       Id. at 66. Father contends that he did participate in the psychological

       evaluation and supervised visitations and that he tried to find service providers

       in South Carolina but DCS would not accept them. Father blames DCS for

       failing to find an acceptable service provider. Father also argues that the sexual

       abuse allegations were unsubstantiated. Father contends that he “completed all

       but one of his requirements for reunification with his children, but DCS

       thwarted any attempt he made to compete the last requirement.” Father’s

       Appellant’s Br. p. 19.


[16]   DCS presented evidence that Father was ordered to participate in a

       psychological evaluation, supervised visitation, and a parenting assessment.

       Although Father participated in a psychological assessment, Father was

       “guarded and didn’t give a lot of information,” and the therapist was unable to

       make a diagnosis or referral. Tr. p. 25. Father made it clear that “he does not

       feel he needs to participate [in services] because he has not done anything

       wrong.” Id. at 116. Father participated in only one of the telephone visitation

       calls with the children. As for the services in South Carolina, the DCS case

       manager testified that Mother and Father sent her information for an online

       parenting assessment that was “more for people that are going through divorce


       Court of Appeals of Indiana | Memorandum Decision 60A05-1608-JT-1842| May 23, 2017   Page 10 of 18
       cases.” Id. at 117. She informed Mother and Father that the online class would

       not be acceptable for DCS as a parenting assessment. She was unaware of any

       other services that Father attempted to do in South Carolina. Finally, as for the

       molestation allegation, DCS acknowledges that it could not substantiate the

       allegation. However, DCS was concerned because S.H. had disclosed the

       alleged abuse to several family members and S.H.’s lack of verbal skills

       impeded the investigation. Father made no attempt to resolve the issue despite

       these concerns. We cannot say that the trial court’s finding is clearly erroneous.


                                              II. Changed Conditions

[17]   Both Father and Mother challenge the trial court’s finding of a reasonable

       probability that the conditions resulting in S.H. and L.H.’s removals or the

       reasons for placement outside the home of the parents will not be remedied. 1 In

       making this determination, the trial court must judge a parent’s fitness to care

       for his or her child at the time of the termination hearing and take into

       consideration evidence of changed conditions. In re J.T., 742 N.E.2d 509, 512




       1
         Father and Mother also argue the trial court’s conclusion that the continuation of the parent-child
       relationship poses a threat to the well-being of the children is clearly erroneous. We need not address this
       argument. Indiana Code Section 31-35-2-4(b)(2)(B) is written in the disjunctive. Subsection (b)(2)(B)(iii),
       which concerns repeated CHINS adjudications, is inapplicable here. Consequently, DCS was required to
       demonstrate by clear and convincing evidence a reasonable probability that either: (1) the conditions that
       resulted in the children’s removal or the reasons for placement outside the home of the parents will not be
       remedied, or (2) the continuation of the parent-child relationship poses a threat to the well-being of the
       children. The trial court found a reasonable probability that the conditions that resulted in the children’s
       removal and continued placement outside Father’s and Mother’s homes would not be remedied, and there is
       sufficient evidence in the record to support the trial court’s conclusion. Thus, we need not determine whether
       there was a reasonable probability that the continuation of the parent-child relationship poses a threat to the
       well-being of the children. See, e.g., Bester v. Lake County Office of Family & Children, 839 N.E.2d 143, 148 n.5
       (Ind. 2005); In re T.F., 743 N.E.2d 766, 774 (Ind. Ct. App. 2001), trans. denied.

       Court of Appeals of Indiana | Memorandum Decision 60A05-1608-JT-1842| May 23, 2017                 Page 11 of 18
       (Ind. Ct. App. 2001), trans. denied. However, the trial court must also “evaluate

       the parent’s habitual patterns of conduct to determine the probability of future

       neglect or deprivation of the child.” Id.


[18]   On this factor, the trial court found:

               The Court finds clear and convincing evidence that there is a
               reasonable probability that the conditions that resulted in the
               children’s removal and the reasons for their placement outside
               the homes of their parents will not be remedied.


               a.    The conditions that resulted in removal of these children
               were domestic violence in the home perpetrated by Mother,
               while Mother was intoxicated, and while Children were in the
               home; Mother’s untreated mental health issues and substance
               abuse issues; and Father’s physical violence and possible sexual
               molestation committed against Children.


               b.     Mother has not made any significant, meaningful progress
               toward alleviating any of those conditions. At the time of
               removal Mother had a serious, long-standing issue with
               alcoholism that interfered with her ability to make safe, sound
               decisions for herself or for her children. Mother continues to this
               date to have a serious issue with alcoholism that interferes with
               her ability to make safe, sound decisions for herself or for her
               children. The Court finds uncontroverted evidence that as
               recently as two weeks before this hearing she was recklessly and
               dangerously abusing alcohol and expressed suicidal ideations.
               She continues to have a serious issue with alcohol abuse even
               after completing a rehabilitation program and even after a
               Petition was filed to terminate her parental rights. She continues
               to reside in an unsafe, unstable home where drug use and other
               criminal behavior has occurred. Mother continues to exhibit
               serious mental health issues, including threatening self-harm, and

       Court of Appeals of Indiana | Memorandum Decision 60A05-1608-JT-1842| May 23, 2017   Page 12 of 18
               engaging in self-harming behavior. While she is receiving
               therapeutic treatment for her mental health issues, the evidence is
               clear and convincing that she is nowhere near gaining any kind
               of meaningful or lasting control over those issues. At the time of
               removal, she had untreated mental health issues that caused her
               to make poor decisions both for herself and for her children; poor
               decisions like getting out of jail and immediately moving more
               than 600 miles away from her children to be with the man who
               she says has been physically and emotionally abusive to her and
               who she believes sexually molested their daughter; poor decisions
               like drinking and continuing to consider suicide. It is more than
               reasonable to conclude based on the foregoing that she will never
               be able to manage the lives of these children.


               c.      Father has failed to make any significant, meaningful
               progress toward alleviating any of these conditions. Father has
               denied the need for his participation in a reunification plan
               throughout the underlying CHINS proceeding, and has therefore
               not engaged in any services that would permit the Court to
               consider placing these children in his care. He has engaged in no
               services designed to improve his parenting skills or decision-
               making. He has chosen to provide no financial support for the
               children despite having been ordered to do so, and despite his
               ability to contribute. This is another example of the father
               attending to his own interests rather than those of these children.


       Father’s App. Vol. II p. 69.


[19]   On appeal, Father argues that the conditions resulting in the children’s removal

       from him—Mother’s allegations that he had molested S.H.—were

       unsubstantiated and cannot form the basis for termination of his parental rights.

       Father also argues that he completed the psychological evaluation and

       participated in telephone visits with the children. Father contends that he only

       Court of Appeals of Indiana | Memorandum Decision 60A05-1608-JT-1842| May 23, 2017   Page 13 of 18
       failed to complete the parenting assessment, but he blames DCS’s refusal to

       accept providers that he found in South Carolina. Finally, Father argues that

       he, in fact, had been paying child support.


[20]   DCS presented evidence that Father consistently denied that he needed to

       participate in services because he did not believe that he had done anything

       wrong. Although Father participated in a psychological assessment, Father was

       “guarded and didn’t give a lot of information,” and the therapist was unable to

       make a diagnosis or referral. Tr. p. 25. His participation in visitations, even

       telephone visitations, was very limited. Although DCS was unable to

       substantiate the molestation allegations due to S.H.’s speech impediment, there

       were still concerns about the allegations. As for Father’s failure to pay child

       support, the evidence demonstrated that Father paid child support during the

       dissolution proceedings, but after the dissolution proceedings were dismissed,

       he failed to pay child support to the relative care placement. In general, Father

       simply refused to comply with the trial court’s orders and refused to participate

       in the necessary services to have the children returned to him. The trial court’s

       finding is not clearly erroneous.


[21]   As for Mother, she concedes that there were issues with domestic violence,

       mental health, substance abuse, and Father’s physical violence and possible

       sexual molestation of the children. However, she claims that she had been

       making progress, had moved away from Father, had abstained from alcohol for

       six months, and was participating in therapy. The evidence demonstrated that

       Mother had a significant substance abuse issue, that she had significant mental

       Court of Appeals of Indiana | Memorandum Decision 60A05-1608-JT-1842| May 23, 2017   Page 14 of 18
       health concerns, and that she still did not have a stable living environment or

       employment. Although she had made minor progress, she had also relapsed

       and consumed shortly before the termination hearing. It was clear that Mother

       simply was not in a position to parent the children and will not be for the

       foreseeable future. The trial court’s finding is not clearly erroneous.2


                                                 II. Best Interests

[22]   Father and Mother also challenge the trial court’s finding that termination of

       their parental rights is in the children’s best interests. In determining what is in

       the best interests of a child, the trial court is required to look at the totality of

       the evidence. D.D., 804 N.E.2d at 267. In doing so, the trial court must

       subordinate the interests of the parents to those of the child involved. Id.


[23]   On this issue, the trial court found:


               The Court finds by clear and convincing evidence that
               termination is in the best interests of each of the children. The
               children have now been out of the care of their parents since
               November, 2014, a period of more than eighteen (18) months.
               During the bulk of that time, they have been in the home of their
               aunt and uncle, and their behaviors have improved dramatically
               in that home. They have been safe, happy, nurtured and



       2
         Mother also argues that her due process rights were violated. She contends that DCS should have provided
       her with therapy services earlier in the CHINS proceedings when she was still living in South Carolina. DCS
       had informed Mother when she moved to South Carolina that providing out-of-state services to her would be
       a problem, but Mother moved anyway. She also argues that the CHINS court indicated that the children
       would be returned in November 2015, but in November 2015, the trial court indicated that reunification
       might not happen. In June 2015, the trial court listed a “projected date” for the children’s return as
       November 2015. Ex. 4. The date was “projected” not promised, and the parents lack of progress changed
       the plan. Mother’s due process argument fails.

       Court of Appeals of Indiana | Memorandum Decision 60A05-1608-JT-1842| May 23, 2017            Page 15 of 18
               protected. They are entitled to the permanency that termination
               and adoption will provide them.


       Father’s App. Vol. II p. 69.


[24]   Father argues that DCS failed to “fulfill its statutory obligation to assist Father

       in reunifying with his children.” Father’s Appellant’s Br. p. 23. Mother argues

       that it was in the children’s best interests that she be given more time to

       improve her circumstances. Neither parent focuses on the best interests of the

       children; rather, they focus on themselves and the services DCS has allegedly

       failed to provide. The totality of the evidence, however, shows that termination

       is in the children’s best interests. After the children were removed, both

       children were withdrawn. L.H. was very angry and aggressive, and S.H. had a

       speech impediment. The children are now well adjusted, outgoing, happy, and

       playful in their current placement. Neither parent has made much progress

       with services or demonstrating an ability to care for the children. Both the DCS

       case manager and the guardian ad litem recommended termination of Father’s

       and Mother’s parental rights. Under these circumstances, the trial court’s

       finding is not clearly erroneous.


                                            III. Satisfactory Plan

[25]   Father and Mother also argue that the trial court’s conclusion that there is a

       satisfactory plan for the care and treatment of the children is clearly erroneous.

       In order for the trial court to terminate the parent-child relationship the trial

       court must find that there is a satisfactory plan for the care and treatment of the


       Court of Appeals of Indiana | Memorandum Decision 60A05-1608-JT-1842| May 23, 2017   Page 16 of 18
       child. D.D., 804 N.E.2d at 268. This plan need not be detailed, so long as it

       offers a general sense of the direction in which the child will be going after the

       parent-child relationship is terminated. Id.


[26]   In addressing this factor, the trial court found:

                The plan for the children is adoption by their relative caregivers.
                The Court finds by clear and convincing evidence that this is a
                satisfactory plan. Although the Court in the underlying CHINS
                proceedings initial [sic] had sufficient reservations about the aunt
                and uncle to order the children removed, the Court had a
                subsequent hearing at which it heard significant evidence that
                resulted in the Court ordering that they be returned to the aunt
                and uncle’s care.


       Father’s App. Vol. II p. 69.


[27]   Father and Mother argue that the children’s placement in the home of their

       maternal aunt and uncle is unsatisfactory, and they question the mental health

       and disciplinary techniques of the aunt and uncle. The focus, however, on this

       factor is whether DCS’s general plan is satisfactory, not whether the specific

       placement is satisfactory. DCS’s general plan is the adoption of the children,

       and this is a satisfactory plan. See D.D., 804 N.E.2d at 268 (holding that DCS’s

       plan for the child to be adopted gave a general sense of direction for the child’s

       care).


                                                 Conclusion
[28]   The evidence is sufficient to support the termination of Father’s and Mother’s

       parental rights to S.H. and L.H. We affirm.
       Court of Appeals of Indiana | Memorandum Decision 60A05-1608-JT-1842| May 23, 2017   Page 17 of 18
[29]   Affirmed.


       Kirsch, J., and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 60A05-1608-JT-1842| May 23, 2017   Page 18 of 18